         Case 18-15874-ref              Doc 12     Filed 10/18/18 Entered 10/18/18 15:37:38                  Desc Main
                                                   Document      Page 1 of 6
                                               UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF PENNSYLVANIA

IN RE:   Robert Charles Smith, Jr.                             :               CASE NO.: 18-15874
         Kimberly Ann Smith                                    :
                                                               :
         Debtor(s)                                             :               CHAPTER 13

                                                         CHAPTER 13 PLAN



   Original
   ________ Amended


Date: October 18, 2018

                                             THE DEBTOR HAS FILED FOR RELIEF UNDER
                                              CHAPTER 13 OF THE BANKRUPTCY CODE

                                                 YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the
confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You
should read these papers carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF
THIS PLAN MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-5. This Plan may
be confirmed and become binding, unless a written objection is filed.

                                    IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                   MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                NOTICE OF MEETING OF CREDITORS.


Part 1: Bankruptcy Rule 3015.1 Disclosures



   Plan contains non-standard or additional provisions – see Part 9
   Plan limits the amount of secured claim(s) based on value of collateral
   Plan avoids a security interest or lien

Part 2: Payment and Length of Plan


         § 2(a)(1) Initial Plan:
         Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $18,000.00
                 Debtor shall pay the Trustee $300.00 per month for 60 months;
                 and     Debtor shall pay the Trustee $ _________ per month for ____ months.
  Other changes in the scheduled plan payment are set forth in § 2(d)

         § 2(a)(2) Amended Plan:
         Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $______________

        The Plan payments by Debtor shall consists of the total amount previously paid ($_______)         added to the new monthly
Plan payments in the amount of $_________ beginning _____ ___________(date) for _____months.
  Other changes in the scheduled plan payments are set forth in § 2(d)

         § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe
source, amount and date when funds are available, if known):
         Case 18-15874-ref               Doc 12      Filed 10/18/18 Entered 10/18/18 15:37:38                      Desc Main
                                                     Document      Page 2 of 6
         § 2(c) Use of real property to satisfy plan obligations:
                    Sale of real property
                  See § 7(c) below for detailed description

                    Loan modification with respect to mortgage encumbering property:
                  See § 7(d) below for detailed description

         § 2(d) Other information that may be important relating to the payment and length of Plan:




Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


        § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless the creditor agrees
otherwise:

 Creditor                                  Type of Priority                         Estimated Amount to be Paid

 Burke & Hess                              Administrative                           $4000.00



         § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

            None. If “None” is checked, the rest of § 3(b) need not be completed.

           The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to
a governmental unit and will be paid less than the full amount of the claim. This plan provision requires that payments in § 2(a) be for a
term of 60 months; see 11 U.S.C. § 1322(a)(4).

 Name of Creditor                                               Amount of Claim to be Paid



Part 4: Secured Claims


         § 4(a) Curing Default and Maintaining Payments
            None. If “None” is checked, the rest of § 4(a) need not be completed.

          The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor shall pay
directly to creditor monthly obligations falling due after the bankruptcy filing.

 Creditor             Description of       Regular              Estimated           Interest Rate       Amount to be
                      Secured              Monthly              Arrearage           on Arrearage,       Paid to
                      Property and         Payment to be                            if applicable       Creditor by
                      Address, if real     paid directly to                                             the Trustee
                      property             creditor by
                                           Debtor
 Bayview Loan         388 East Front       $1076.00             $18,000.00                              $18,000.00
 Servicing, LLC       Street, Marietta,
                      PA 17547

 GM Financial         2013 KIA             $521.67              $521.67                                 $521.67


       § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-
Confirmation Determination of the Amount, Extent or Validity of the Claim
           None. If “None” is checked, the rest of § 4(b) need not be completed.
         (1) Allowed secured claims listed below shall be paid in full and their liens retained
until completion of payments under the plan.
         Case 18-15874-ref             Doc 12       Filed 10/18/18 Entered 10/18/18 15:37:38                         Desc Main
                                                    Document      Page 3 of 6
           (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to determine the amount, extent
or validity of the allowed secured claim and the court will make its determination prior to the confirmation hearing.

          (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general unsecured claim under
Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

          (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. § 1325(a)(5)(B)(ii) will
be paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for “present value” interest
in its proof of claim, the court will determine the present value interest rate and amount at the confirmation hearing.

        (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and release the
corresponding lien.

 Name of Creditor      Description of         Allowed               Present                Dollar Amount         Total
                       Secured                Secured               Value                  of Present            Amount to
                       Property               Claim                 Interest               Value Interest        be paid
                       and Address, if                              Rate
                       real
                       property


         § 4(c) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
            None. If “None” is checked, the rest of § 4(c) need not be completed.

          The claims below were either (1) incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred within 1 year of the petition date and secured
by a purchase money security interest in any other thing of value.

         (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion of payments under the
plan.

          (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. § 1325(a)(5)(B)(ii) will
be paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for “present value” interest
in its proof of claim, the court will determine the present value interest rate and amount at the confirmation hearing.



 Name of Creditor            Collateral                   Amount of Claim             Present Value Interest      Estimated total
                                                                                                                  payments
                                                                                      %                           $
                                                                                      %                           $

         § 4(d) Surrender
            None. If “None” is checked, the rest of § 4(d) need not be completed.

         (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

         (2) The automatic stay under 11 U.S.C. § 362(a) with respect to the secured property terminates upon confirmation of the
Plan.

         (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

 Creditor                                                               Secured Property



Part 5: Unsecured Claims


         § 5(a) Specifically Classified Allowed Unsecured Non-Priority Claims
            None. If “None” is checked, the rest of § 5(a) need not be completed.
         Case 18-15874-ref             Doc 12       Filed 10/18/18 Entered 10/18/18 15:37:38                         Desc Main
                                                    Document      Page 4 of 6
 Creditor                    Basis for Separate           Treatment                   Amount of Claim             Amount to be Paid
                             Classification



         § 5(b) All Other Timely Filed, Allowed General Unsecured Claims

         (1) Liquidation Test (check one box)

                      All Debtor(s) property is claimed as exempt.

                      Debtor(s) has non-exempt property valued at $ for purposes of § 1325(a)(4)

         (2) Funding: § 5(b) claims to be paid as follows (check one box):


                      Pro rata
                      100%
                      Other (Describe)

Part 6: Executory Contracts & Unexpired Leases


            None. If “None” is checked, the rest of § 6 need not be completed.

 Creditor                                       Nature of Contract or Lease                    Treatment by Debtor Pursuant §365(b)


Part 7: Other Provisions


         § 7(a) General Principles Applicable to The Plan

         (1) Vesting of Property of the Estate (check one box)
                      Upon confirmation
                      Upon discharge

        (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of claim controls over any contrary
amounts listed in Parts 3, 4 or 5 of the Plan.

         (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under § 1326(a)(1)(B),(C) shall
be disbursed to the creditors by the Debtor directly. All other disbursements to creditors shall be made by the Trustee.

        (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is the plaintiff, before
the completion of plan payments, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan
payment to the extent necessary to pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
approved by the court.

        § 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s
Principal Residence

         (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

         (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as
provided for by the terms of the underlying mortgage note.

        (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole purpose of precluding
the imposition of late payment charges or other default-related fees and services based on the pre-petition default or default(s). Late
charges may be assessed on post-petition payments as provided by the terms of the mortgage and note.

        (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the Debtor pre-petition, and
the Debtor provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending
customary monthly statements.
         Case 18-15874-ref             Doc 12        Filed 10/18/18 Entered 10/18/18 15:37:38                        Desc Main
                                                     Document      Page 5 of 6
           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon books for payments
prior to the filing of the petition, upon request, the creditor shall forward post-petition coupon book(s) to the Debtor after this case has
been filed.

         (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books as set forth
above.

         § 7(c) Sale of Real Property
            None. If “None” is checked, the rest of § 7(c) need not be completed.

         (1) Closing for the sale of _______________________(the “Real Property”) shall be completed within months of the
commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the parties or provided by the Court, each
allowed claim secured by the Real Property will be paid in full under §4(b)(1) of the Plan at the closing (“Closing Date”).

         (2) The Real Property will be marketed for sale in the following manner and on the following terms:

          (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all customary closing
expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary to convey good and marketable title to the
purchaser. However, nothing in this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and clear
of liens and encumbrances pursuant to 11 U.S.C. §363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment,
such approval is necessary or in order to convey insurable title or is otherwise reasonably necessary under the circumstances to
implement this Plan.

         (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the Closing Date.

         (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale Deadline:

         § 7(d) Loan Modification
            None. If “None” is checked, the rest of § 7(d) need not be completed.

          (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current servicer (“Mortgage Lender”),
in an effort to bring the loan current and resolve the secured arrearage claim.

         (2) During the modification application process, Debtor shall make adequate protection payments directly to Mortgage Lender
in the amount of $________ per month, which represents (describe basis of adequate protection payment). Debtor shall remit the
adequate protection payments directly to the Mortgage Lender.

         (3) If the modification is not approved by (date), Debtor shall either (A) file an amended Plan to otherwise provide for the
allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral and
Debtor will not oppose it.


Part 8: Order of Distribution


The order of distribution of Plan payments will be as follows:

         Level 1: Trustee Commissions*
         Level 2: Domestic Support Obligations
         Level 3: Adequate Protection Payments
         Level 4: Debtor’s attorney’s fees
         Level 5: Priority claims, pro rata
         Level 6: Secured claims, pro rata
         Level 7: Specially classified unsecured claims
         Level 8: General unsecured claims
         Level 9: Untimely filed, allowed general unsecured claims

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not to exceed ten (10)
percent.

Part 9: Non Standard or Additional Plan Provisions
         Case 18-15874-ref            Doc 12        Filed 10/18/18 Entered 10/18/18 15:37:38                       Desc Main
                                                    Document      Page 6 of 6
   None. If “None” is checked, the rest of § 9 need not be completed.


Part 10: Signatures

           Under Bankruptcy Rule 3015(c), nonstandard or additional plan provisions are required to be set forth in Part 9 of the Plan.
Such Plan provisions will be effective only if the applicable box in Part 1 of this Plan is checked. Any nonstandard or additional
provisions set out other than in Part 9 of the Plan are VOID. By signing below, attorney for Debtor(s) or unrepresented Debtor(s)
certifies that this Plan contains no nonstandard or additional provisions other than those in Part 9 of the Plan.


Date: October 18, 2018
                                                                                   /s/ Michael D. Hess
                                                                                   Michael D. Hess, Esquire
                                                                                   Attorney for Debtor(s)
